Citation Nr: 0525994	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has established basic legal entitlement 
to Department of Veterans Affairs (VA) benefits as a child of 
the veteran.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from December 1941 to July 1942 and from August 
1945 to May 1946, and who died in May 1981.  The veteran was 
a POW from April 1942 to July 1942.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2003 rating decision by the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied 
entitlement to dependency and indemnity compensation (DIC).  
The issue has been recharacterized above to emphasize that 
appellant would first need to be recognized as the child of 
the veteran for VA purposes before she could obtain VA 
benefits such as DIC on the basis of his service. 

Although the appellant's VA Form 9 (in the area provided for 
requesting a personal hearing) referenced an attached sheet, 
the appellate record includes no such document.  As there is 
no evidence indicating she desires a personal hearing in this 
case, the Board finds the issue has been properly developed 
for appellate review.  

Additionally the RO contacted the veteran via phone in April 
2004 at which time she indicated that she wished to withdraw 
her appeal.  The RO then sent the veteran a form for her to 
indicate her withdrawal in writing.  However, appellant did 
not return the written form and the RO subsequently certified 
the appeal for Board review.  Given that the appellant has 
not indicated in writing her desire to withdraw the appeal, 
the Board will proceed to enter a decision on the merits. 

FINDING OF FACT

The appellant is 54 years old and is not shown to have been 
permanently incapable of self-support due to mental or 
physical defect at attaining the age of 18 years; she is not 
a child for VA benefits purposes.


CONCLUSION OF LAW

The appellant has not met the requirements for establishing 
entitlement to VA benefits as a child of the veteran.  38 
U.S.C.A. §§ 101, 104, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.57, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), does not apply in the instant case.  
The only issue before the Board is whether the appellant can 
be recognized as a child of the veteran for VA benefits 
purposes.  Because the relevant facts of the instant case are 
not in dispute and eligibility for VA benefits as the child 
of a veteran is outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has recognized that enactment of the VCAA does 
not affect matters on appeal from the Board when the question 
is limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of 
General Counsel has held that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004.  Regardless, a November 
2003 letter from the RO, did notify the appellant of the 
evidence necessary to substantiate a claim for DIC and of her 
and VA's respective responsibilities in claims development.    
The July 2003 rating decision and a January 2004 statement of 
the case notified her of the controlling law and regulations 
and of the basis for the denial of her claim.  She was 
specifically provided the text of the regulation that governs 
determination of who qualifies as a child for purposes of 
receiving VA benefits and specifically informed why she did 
not qualify.  She has had ample opportunity to respond.    

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant's birth certificate shows that she was born in 
June 1951 and is thus, 54 years of age.  There is no evidence 
that she became permanently incapable of self-support before 
reaching the age of 18 and she does not alleged that this 
occurred.  Consequently, since she is well over the age of 
23, it is not possible for her to qualify as a child of the 
veteran for VA benefits purposes.  The law is dispositive in 
this matter, and the claim must be denied because there is no 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA 
benefits as a child of the veteran is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


